Order, Supreme Court, New York County (Alice Schlesinger, J), entered April 25, 2002, which, insofar as appealed from as limited by the briefs, held that petitioner’s application to annul the Police Department respondent’s determination denying petitioner’s application for a carry pistol license is not time-barred, unanimously affirmed, without costs.
In the unique circumstances presented, the IAS court correctly held that the statute of limitations was tolled. Concur— Nardelli, J.P., Tom, Mazzarelli and Ellerin, JJ.